Mr. Justice Lawrence delivered the opinion of the Court: Alexander and Wilson were sued as copartners. Wilson suffered default. Alexander pleaded in abatement, denying the partnership. Issue was joined on this plea, and on the trial the plaintiff called Wilson as a witness to prove the partnership. Alexander objected, but the court overruled the objection. The precise question involved in this case has been decided by this court in the case of Brown v. Hurd, 41 Ill. 121. It is there held, that a co-defendant sued as a partner, and suffering default, is disqualified by interest from being a witness, as against Ms co-defendant, to prove the partnership, and that he is not' made competent by the act of 1861. The judgment must be reversed and the cause remanded. Judgment reversed.